Citation Nr: 0524325	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-18 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 
2000, for the assignment of a 60 percent schedular rating for 
the service-connected low back disorder.

2.  Entitlement to an effective date earlier than October 4, 
2000, for the assignment of a rating of total disability 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to December 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which assigned a 60 percent schedular rating 
for the veteran's low back disorder and granted TDIU, both of 
which were effective October 4, 2000.

This case was previously before the Board in July 2004, at 
which time it was remanded for additional development, to 
include obtaining records from the Social Security 
Administration (SSA).  As a preliminary matter, the Board 
finds that the remand directives have been substantially 
complied with, and that a new remand is not required to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record indicates it was first factually ascertainable 
on August 3, 1999, that the veteran's service-connected low 
back disorder was manifest by pronounced symptoms of 
intervertebral disc syndrome.

3.  In addition to his low back disorder, the veteran is 
service connection for a left knee disorder, evaluated as 10 
percent disabling, and residual burns of both hands, 
evaluated as noncompensable (zero percent disabling).  These 
assigned ratings have been in effect since June 13, 1967.

4.  The preponderance of the evidence is against a finding 
that the veteran was unable to obtain and/or maintain 
substantially gainful employment prior to August 3, 1999, due 
solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an effective date no earlier than August 
3, 1999, for the assignment of a 60 percent rating for the 
veteran's service-connected low back disorder are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400, 20.200, 20.201, 20.302 
(2004); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); AB v. 
Brown, 6 Vet. App. 35 (1993).

2.  The criteria for an effective date no earlier than August 
3, 1999, for the assignment of TDIU are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the Appeals Management Center (AMC) sent correspondence 
to the veteran in July 2004 which specifically noted the 
issues on appeal, informed him of what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Thereafter, the case was readjudicated 
and a Supplemental Statement of the Case (SSOC) was issued in 
February 2005.

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the October 2002 Statement of the 
Case (SOC), and the February 2005 SSOC, which provided him 
with notice of the law and governing regulations regarding 
his case, as well as the reasons for the determinations made 
with respect to his claims.  In pertinent part, the February 
2005 SSOC included a summary of the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Additionally, the Board's 
July 2004 remand included a summary of the basic provisions 
regarding the duties to assist and notify under the VCAA.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim.  
However, it does not appear that the veteran has identified 
the existence of any relevant evidence that has not been 
obtained or requested by the RO.  The veteran specifically 
indicated on his October 2002 Substantive Appeal that he did 
not want a Board hearing in conjunction with this appeal.  In 
addition, the Board finds that no additional development to 
include a medical examination and/or opinion is warranted 
based on the facts of this case.  Simply put, any current 
examination would be subsequent to the current effective 
date, and pertain to the current nature and severity of his 
service-connected disabilities.  As such, it could not 
establish symptomatology existing prior to the October 2000 
effective date.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran contends that he is entitled to an 
effective date earlier than October 4, 2000, for both the 
assignment of a 60 percent rating for his service-connected 
low back disorder and the award of his TDIU.  In a February 
2005 statement, he contended that he was entitled to an 
effective date in March 1999, because the evidence reflected 
he was entitled to this benefit at that time.  It is noted 
that this appears to be in reference to a VA orthopedic 
examination conducted March 29, 1999.

The record reflects that service connection was initially 
denied for a low back disorder by a June 1994 rating 
decision.  The veteran was informed of this decision, and did 
not appeal.  Consequently, the decision became final.

The evidence on file at the time of the June 1994 rating 
decision included an April 1994 VA orthopedic examination 
which noted, in part, the veteran's account of an in-service 
low back injury; in 1973, he had an automobile accident and 
sustained a crush injury to the right lower leg producing 
pain and numbness; in 1985, without injury, he began to 
experience recurrent low back pain relieved by lying down and 
aggravated by being up; an orthopedic surgeon had diagnosed 
rupture of 3 discs and degenerative arthritis; and that he 
currently had complaints of low back and left knee pain.  

On examination, he was found to be well-developed and well-
nourished, but in apparent distress.  It was also noted that 
he walked with the aide of a cane, and limped on the left 
knee.  His back was found to have normal curves.  There was 
tenderness over the sacral area, but no muscle spasm.  Range 
of motion testing showed forward flexion to 45 degrees, 
finger tips 18 inches from the floor; left lateral flexion to 
15 degrees; right lateral flexion to 25 degrees; left 
rotation to 15 degrees; right rotation to 30 degrees; and 
extension of the back 20 degrees with complaints of severe 
pain and marked stiffness.  In addition, right straight leg 
raising test was 45 degrees with a positive Lasegue 
phenomenon, and the left was 50 degrees with a positive 
Lasegue phenomenon.  Further, it was noted that X-rays of the 
lumbosacral spine taken in 1993 revealed marked narrowing of 
the L4-5, L5-S1 disc with a vacuum phenomenon and anterior 
spurring at these same levels; as well as abdominal aortic 
calcification.  Diagnoses following examination included 
lumbosacral strain, manifested by complaints of low back 
pain; as well as spondylosis of the lumbosacral spine 
manifested by low back pain, limited range of motion, 
positive sciatic test, and X-ray evidence as noted above.

Findings were also made at the April 1994 VA examination 
regarding the veteran's service-connected left knee disorder.

In August 1995, the veteran submitted a statement in which he 
indicated that he wanted to reopen his back claim on an 
"informal" basis.  Thereafter, in October 1995 his 
representative submitted additional assertions in support of 
his application to reopen, accompanied by a September 1995 
private medical statement from JAL, D.C., (hereinafter, "Dr. 
L").  By this statement, Dr. L essentially opined that the 
current disability was due to an in-service injury.  Dr. L 
also noted that he had reviewed films from 1993 of the 
veteran's lumbosacral region which displayed substantial 
degenerative changes at L5-S1 level only, with moderate-to-
severe spurring, and that discogenic spondylosis was quite 
prevalent at that level.  Further evaluation of the X-rays 
also suggested that the only level of damage was at the L5-S1 
level.  The other disc areas, as well as the other joint 
related areas of the spine, appeared to be normal and without 
degenerative changes.  The hips also appeared to be in 
excellent condition.  In addition, it was noted that the 
veteran was currently retired, but over the past 30 years he 
had been a typewriter repairman, and reported that this job 
did not require any heavy lifting, repetitive bending or 
twisting.  Therefore, there was no reason to suggest that he 
was injured in his lower back in any other fashion other than 
the purported in-service injury.

The RO denied the veteran's claim by an October 1995 rating 
decision.  The veteran appealed this decision to the Board.  
In August 1998, the Board found that new and material 
evidence had been presented, and remanded the underlying 
claim for additional development.  

Following the Board's remand, the veteran underwent a new VA 
orthopedic examination on March 29, 1999.  At this 
examination, he indicated that since his discharge from 
service he had been primarily self-employed, repairing office 
machines.  He had retired in 1991, turning the business over 
to his son, although he did go into the business once and 
awhile to help with the older machinery which his son did not 
understand as well.  In addition to going in once and awhile, 
since retirement he did little things around the house and 
gardens.  It was noted that he was quite overweight, which 
aggravated any symptoms of one's back and knees.  Regarding 
current symptomatology, he reported that everyday his back 
hurt, sometimes a little bit/mildly, sometimes moderately, 
and occasionally moderately severe.  He also described pain 
down the left leg, which the examiner stated was not 
pathopneumonic exactly of a sciatica, but did suggest it.  
Further, he did not do any work to speak of and apparently 
carried on uncomfortably with his activities of daily living 
and did not do anything beyond that to test his back.

On examination, it was noted that he got around from room to 
room and table to chair with a great deal of expressed 
antalgia.  There was some puffing that went along with it.  
It was noted that his back was carefully examined for spasm, 
but that this was doubtful.  There could possibly have been a 
1+ spasm of both paraspinous muscles.  However, it was noted 
that his range of motion was remarkable in that it was 
normal.  Specifically, he had flexion to 90 degrees and 
extension to 30 degrees, and did not report any discomfort or 
pain in doing this.  Further, he moved laterally to 30 
degrees, either side.  The examiner noted that he had 
indicated on a chart that 35 degrees was normal, but that 
this was close enough to be called normal.  Also, the veteran 
rotated to 30 degrees, either direction, which was normal.  
Although he did not complain during the testing of range of 
motion, at the end of the series he reported that his back 
was somewhat stiff and uncomfortable, as well as "sore."  

Deep tendon reflexes were normal, both patellae and both 
Achilles.  Straight leg raising was normal to 90 degrees.  
Although he did complain of pain, it was not a Lasegue's.  He 
reported that he was very uncomfortable in the hamstrings and 
in the back of the knee.  When asked to squat, he did so to 
about 75 percent of a normal squat, and reported that his 
right knee stopped him from going any further.  His gait 
showed a slight limp, falling down more heavily on the right 
leg, and he carried a cane in the right hand.  It was noted 
that both of these indicated that the right leg might be 
shorter than the left.  On measuring the legs it was noted 
that, under the circumstances, it was somewhat imprecise, but 
there was a 2 cm shortening of the right leg as compared to 
the left.  Moreover, it was noted that he went down and up 
the stairs very haltingly, using the cane, and relying on the 
banister for help.

X-rays taken of the back revealed severe degenerative disc 
disease at L4-5 and L5-S1.  There was also degenerative joint 
disease with osteophytic formation and breaking.  Further, 
there appeared to be a straightening of the normal lordotic 
curve of the lumbosacral spine, which it was noted would go 
along with the suspicion that there was a 1+ spasm of the 
paraspinous muscles.

Findings were also made regarding the veteran's service-
connected left knee disorder.

Based on the foregoing, the diagnoses included severe lower 
lumbosacral spine disease, consisting of rather severe 
degenerative disc disease and degenerative joint disease, 
possibly related to the original accident and aggravated by 
the 1973 accident.  Further, the examiner commented that 
being retired, as the veteran was, this situation was not 
disabling with regard to activities of daily living and very 
light work, although the performance of these tasks was 
rather uncomfortable, and even painful at times.  In 
addition, the examiner stated that there was a possible left 
sciatica, which was not severe and not disabling.

By a June 1999 rating decision, the RO granted service 
connection for arthritis due to trauma, lumbosacral spine, 
evaluated as 40 percent disabling effective October 3, 1995, 
reduced to 20 percent disabling effective March 29, 1999.

On August 3, 1999, the veteran's representative submitted a 
Notice of Disagreement on his behalf regarding the June 1999 
rating decision to the extent it denied entitlement to an 
increased evaluation beyond 20 percent for his service-
connected back condition.  The representative also submitted 
a private medical statement from Dr. L, dated July 28, 1999, 
which they asserted supported a 40 percent rating for 
pronounced intervertebral disc syndrome.

In the July 1999 statement, Dr. L noted that he had recently 
re-evaluated the veteran's complaints due to his chronic 
conditions, as well as new films recently taken of the lumbar 
spine.  Dr. L stated it was his opinion that these films 
showed an increase in the severity of the veteran's 
condition, and that due to the severe nature of degeneration 
at the L5 level, the current Diagnostic Code 5295 
(lumbosacral strain) should be changed to 5293 
(intervertebral disc) pronounced.  

An additional statement was subsequently sent by Dr. L in 
February 2000, accompanied by a copy of a June 1999 X-ray 
report.  The X-ray report contained 3 views of the lumbar 
spine, which revealed the vertebral bodies to be maintained 
in height and alignment.  There was narrowing of both the L4-
5 and L5-S1 discs, with prominent anterior osteophytes 
evident at these levels.  There was also degenerative changes 
and sclerosis effecting the lower posterior facets from L3 
through S1.  In the frontal view, the pedicles all had a 
normal appearance.  Overall impression was narrowed lower 
lumbar discs with moderate associated degenerative changes.

In his February 2000 statement, Dr. L stated that he had 
compared 2 sets of films taken of the veteran's lumbar spine 
in January 1993 and June 1999, and that the latter clearly 
showed an increase in degenerative changes throughout the 
spine.  Specifically, there was a 10 mm increase in the base 
of a large osteophyte, at the superior margin of L5, 
impinging upon the abdominal aorta; lateral spurring on the 
right side of L4-5; continued decrease in the L4-5 and L5-S1 
disc spaces; the spaces were almost completely fused on the 
June 1999 films; and associated psoas muscle shadows 
consistent with severe spasm and degenerative changes in the 
posterior elements.  Therefore, Dr. L stated that the 
veteran's back problems had worsened since his last 
evaluation, and reiterated that the veteran's diagnosis 
should be changed from the original 5295 to "5293 
Intervertebral Disc Pronounced."  (Emphasis in original).

By a June 2000 rating decision, the RO granted a 40 percent 
rating for the veteran's service-connected low back disorder 
effective March 29, 1999.  Further, the RO stated that this 
was the benefit sought on appeal.

On October 4, 2000, the RO received statements from the 
veteran and his representative.  In his statement, the 
veteran asserted that he was filing a Notice of Disagreement 
in regard to his claim for increased compensation, and that 
his appeal at that time was to restore the 20 percent 
reduction that was made as a result of his VA medical 
examination of March 29, 1999.  The attached statement from 
his representative asserted that this documentation was in 
reference to the new, formal claim to establish an increased 
evaluation for the veteran's back condition.

In November 2000, a private medical statement was submitted 
in support of the veteran's claim.  This statement noted the 
criteria for both the 40 and 60 percent ratings under 
Diagnostic Code 5293.  Further, this statement noted that, by 
history, the veteran had persistent symptoms compatible with 
sciatic neuropathy, and that examination showed absent ankle 
jerks.  However, he did not have demonstrable muscle spasm.  
Nevertheless, he did have findings appropriate to the site of 
the diseased discs, and little intermittent relief.  Given 
the criteria of persistent symptoms, absent ankle jerk, 
appropriate sign of diseased disc, and little intermittent 
relief, the clinician who evaluated the veteran opined that 
pronounced intervertebral disc syndrome did reasonably 
describe the veteran's condition, which relied, of course, 
heavily on subjective criteria.  

The veteran also underwent a new VA medical examination in 
November 2000.  He reported, in part, that he had been 
followed and treated with Naproxen, but that this was no 
longer effective and he was on another nonsteroid anti-
inflammatory.  His chief complaint was pain and numbness, 
particularly pain in the arch of the foot and pain in the big 
toe with a condition where the toes flexed involuntarily.  He 
also had intermittent dysesthesia in the groin, particularly 
with standing.  Further, he had severe back pain which 
immobilized him for several days approximately once a month.  
He could walk approximately a hundred yards, at which time he 
had pain and had to rest.  Moreover, he could lift only 10 or 
15 pounds and carrying, and he could only crouch for a 
relative few minutes with activities such as bending to 
attempt to do gardening.

On examination, it was noted that the veteran was slightly 
obese and walked 
with a cane.  Straight leg raising test was positive in the 
sitting position, and he experienced back pain at 38 degrees 
on the right and 42 degrees on the left.  Deep tendon 
reflexes were present and slightly diminished at the knees, 
and were difficult to elicit in the ankles.  Toe extensors 
and flexors were weak to pressure.  Dorsiflexion of the right 
foot was normal against strong resistance and plantar flexion 
on the right was strong against strong resistance.  However, 
on the left, dorsiflexion was weak against moderate 
resistance, as was plantar flexion.  Range of motion testing 
showed that he could twist 22 degrees to the right, and only 
14 degrees to the left with pain on movement to the left; 
side bending was to 14 degrees on the right and 12 degrees on 
the left; he could flex his back only 26 degrees and bring 
his hands only to the level of mid thigh; extension was zero.  
Further, he was tender to pressure in the midline in the back 
at the lumbosacral junction, and tender in the left sciatic 
notch.  Muscle strength in the legs was diminished in both 
flexion and extension on the right, while muscle strength in 
the left knee was weak against moderate to light resistance 
as was extension of the left knee.  In addition, he 
complained of some knee crepitus and locking.

It was noted that X-rays taken in conjunction with this 
examination showed marked narrowing of the intervertebral 
spaces with osteophytes at the anterior lips of the 
vertebrae.  Posterior lips bridging osteophytes were also 
noted.  However, these were not completely closed at that 
time.  Further, anterior-posterior (AP) views showed bridging 
not yet closed osteophytes between L4 and L5, as well as 
osteophytes at the L4 superior plate.  There was also 
sclerosis of the facet joints.

Diagnoses following examination were degenerative disc 
disease manifested by dysesthesia and numbness of the left 
leg with intermittent spasms in the groin and foot, 
diminished reflexes in the lower extremity, as well as 
weakness in the left knee and ankle; degenerative joint 
disease, severe, with marked narrowing at the L4-5 and L5-S1 
inner spaces as well as sclerosis of the facet joints with 
marked restriction of twisting especially on the left and 
side bending both in the right and left with markedly 
restricted flexion of the back and zero extension in the 
lumbar region.  Moreover, the examiner commented that the 
veteran experienced back pain which restricted his ability to 
walk, stand, and lift, as well as restriction of range of 
motion.  It was noted that he had to walk with a cane.  
Additionally, the examiner commented that the veteran's 
situation was complicated by the fact that he had undergone 
coronary artery surgery and had degenerative joint disease of 
the knees and a history of injury to the right knee.

In May 2001, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability.  He indicated that the last 5 years he 
worked was from 1990 to 1995, as a repairman in an 
independent business machine service, and that he became too 
disabled to work November 1995.  Further, he indicated that 
he had lost about 25 to 30 hours per week from illness, and 
that his highest gross earnings per month were $425.  He also 
indicated that he left this job because of disability.

By the August 2001 rating decision, the RO granted an 
increased rating of 60 percent for the veteran's low back 
disorder and TDIU.  Both of these benefits were effective 
October 4, 2000, which the RO has identified as the date of 
claim.  The veteran appealed, contending that an earlier 
effective date was warranted.

Records from the Social Security Administration (SSA) 
reflect, in part, that a June 1992 decision found that the 
veteran was entitled to disability benefits effective April 
1, 1991, due to pain in his hips, back, left and right legs, 
and right shoulder.  
It was indicated that the primary diagnosis was degenerative 
joint disease knee, although it was not specified whether it 
was the right, left, or both knees.  In his January 1992 
disability report, the veteran asserted that he was disabled 
from a crushed right leg, right leg shorter than left, 
misaligned hips, lower back pain, left knee pain, left ankle 
pain, and a torn right shoulder.  He also reported that in 
April 1989 he had had to reduce his hours of work from full-
time to 2 hours per day, 3 to 5 days per week, depending on 
how he felt.  Further, he indicated that he was still working 
at that time.  Moreover, the records indicate his claim for 
disability benefits had previously been denied in April 1992, 
at which time the primary diagnosis was degenerative joint 
disease of the lumbosacral spine, with a secondary diagnosis 
of status-post right tibial fracture.


Legal Criteria.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. 
App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 
(1992). 

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant may be considered an informal claim.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected low back disorder was 
assigned a 60 percent disability rating pursuant to the 
criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, for evaluation of intervertebral disc syndrome.  
Under this Code, severe symptoms of intervertebral disc 
syndrome, with recurring attacks and intermittent relief are 
assigned a 40 percent evaluation.  Pronounced symptoms, that 
are persistent and compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
are assigned a 60 percent evaluation.  The maximum evaluation 
available under Diagnostic Code 5293 is 60 percent.  

The Board notes that the criteria for evaluating disabilities 
of the back were substantially revised during the pendency of 
this appeal.  For example, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 for evaluating intervertebral 
disc syndrome were amended, effective September 23, 2002.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  In 
addition, effective September 26, 2003, further changes have 
been made to the remaining criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  
However, the veteran is seeking an effective date earlier 
than October 4, 2000, which is prior to the effective date of 
these revisions.  Accordingly, the revised criteria is not 
for consideration in the instant case.  See VAOPGCPREC 3-2000 
(April 10, 2000).

With respect to the additional criteria for evaluation of low 
back disabilities prior the September 2002 and 2003 revisions 
(e.g., Diagnostic Codes 5292 and 5295), the Board notes that 
none of them provided for a rating in excess of 40 percent.  
Thus, they are not for consideration with the veteran's claim 
for a 60 percent rating.

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R.  3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to an earlier effective date of August 3, 
1999, for the assignment of both the 60 percent rating for 
his service-connected low back disorder, as well as the 
assignment of a TDIU.

Initially, the Board finds that the RO's description of the 
veteran's October 4, 2000, statement as the date of claim 
appears to be inaccurate.  As noted above, the veteran 
submitted a timely Notice of Disagreement to the initial 
rating assigned for the service-connected low back disorder 
by the June 1999 rating decision.  The Board acknowledges 
that the Notice of Disagreement stated that it was in regard 
to the rating decision denial of an increased rating beyond 
20 percent and that the evidence supported a 40 percent 
rating; that RO subsequently increased the assigned rating 
from 20 to 40 percent, effective March 29, 1999; and stated 
that it constituted a grant of the benefit sough on appeal.  
However, in AB v. Brown, 6 Vet. App. 35, 38 (1993), the Court 
held that on a claim for an original or an increased rating, 
the appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  Although the Court 
also held that a claimant may expressly limit his appeal to 
entitlement to a particular disability rating which is less 
than the maximum rating available for a service-connected 
disability, thereby removing the Board's authority to 
adjudicate entitlement to a higher rating, it is not clear 
from the Notice of Disagreement that he was only seeking a 40 
percent rating.  For example, even though this document 
stated the evidence supported a 40 percent rating, it also 
described the service-connected disability as "pronounced 
intervertebral disc syndrome" which corresponds to the 60 
percent rating under Diagnostic Code 5293.  

The Board also notes that the veteran submitted documents in 
October 2000, less than 4 months after being notified of the 
June 2000 rating decision's assignment of the 40 percent 
rating, indicating that he continued to disagree with the 
assigned rating.  As such, it indicates that the June 2000 
rating decision did not satisfy his appeal to the June 1999 
rating decision.  This document may also constitute a valid 
Notice of Disagreement to the June 2000 rating decision to 
the extent it did not assign a rating in excess of 40 
percent.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.

In light of the foregoing, the Board finds that the veteran's 
appeal is from the initial grant of service connection.  
Thus, October 4, 2000, is not the date of a claim for an 
increased rating.  Accordingly, the Board must determine 
whether the medical evidence indicates it was factually 
ascertainable that the veteran was entitled to both a 60 
percent rating and TDIU prior to the current effective date 
of October 4, 2000.  In making this determination, the Board 
is cognizant of the Court's holding in Fenderson v. West, 12 
Vet. App. 119 (1999), that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

The Board finds, based on a thorough review of the record and 
consideration of the benefit-of-the-doubt doctrine, that the 
first competent medical evidence indicating that the 
veteran's service-connected low back disorder was manifest by 
pronounced intervertebral disc syndrome was the July 1999 
statement from Dr. L, which was received on August 3, 1999.  
As detailed above, Dr. L specifically referred to the low 
back disorder as "pronounced" in reference to Diagnostic 
Code 5293.  Dr. L reiterated this contention in his February 
2000 statement.  Moreover, subsequent medical records support 
Dr. L's contentions that the service-connected low back 
disorder is manifested by pronounced symptomatology of 
intervertebral disc syndrome.  Specifically, the November 
2000 private medical statement which also described the 
severity of the low back disorder as pronounced in reference 
to Diagnostic Code 5293.  This finding is also supported by 
the fact that the November 2000 VA examination indicates a 
significant increase in the functional impairment of the low 
back disorder since the prior VA examination of March 1999.

Based on the foregoing, the Board finds that it was factually 
ascertainable that the veteran's service-connected low back 
disorder satisfied the criteria for a 60 percent rating under 
Diagnostic Code 5293 from the time of receipt of Dr. L's July 
1999 statement.  Although the statement itself was dated in 
July 1999, it was not actually of record until August 3, 
1999.  Since there was no evidence of record prior to that 
date which supported a 60 percent rating, it was not 
factually ascertainable until the actual receipt of this 
evidence that such a rating was warranted.  Therefore, he is 
entitled to an effective date no earlier than August 3, 1999, 
for the assignment of the 60 percent rating.  In making this 
determination that an earlier effective date is warranted, 
reasonable doubt has been resolved in favor of the veteran.  
See 38 C.F.R. § 3.102.

The Board further finds that the competent medical evidence 
did not support a finding that the veteran met or nearly 
approximated the criteria for a rating in excess of 40 
percent for his service-connected low back disorder prior to 
August 3, 1999, to include "staged" ratings pursuant to 
Fenderson, supra.  As detailed above, 
the March 1999 VA examination showed range of motion to be 
normal.  This is against a finding that the low back disorder 
was of such severity as to constitute pronounced 
symptomatology.  Moreover, there was only a possibility of 1+ 
muscle spasm on this examination, and the examiner 
specifically stated that it was doubtful the veteran had 
muscle spasm.  This is against a finding of demonstrable 
muscle spasm.  Similarly, the examiner stated that there was 
only a possible left sciatica, which was not severe and not 
disabling.  (Emphasis added).  This is against a finding that 
his symptoms were compatible sciatic neuropathy.  Further, 
the March 1999 VA examination is against a finding of absent 
ankle jerk, in that deep tendon reflexes were reflexes were 
normal, both patellae and both Achilles.  In addition, the 
findings of the March 1999 VA examination actually shows 
improvement in the low back symptomatology compared to the 
findings of the prior VA examination in April 1994.

The Board also notes that the March 1999 VA examiner stated 
that X-rays taken in conjunction with the examination showed 
"severe" degenerative disc disease at L4-5 and L5-S1; and 
diagnosed "severe" lower lumbosacral spine disease 
consisting of rather "severe" degenerative disc disease and 
degenerative joint disease.  This finding of severe 
symptomatology corresponds to the 40 percent rating under 
Diagnostic Code 5293.  Similarly, Dr. L stated in his 
September 1995 that the 1993 X-rays revealed, among other 
things, "moderate-to-severe spurring."  Further, the 
overall impression from the June 1999 private X-ray report 
was narrowed lower lumbar discs with "moderate associated 
degenerative changes."  Moreover, at the March 1999 VA 
examination the veteran himself described his back pain as 
ranging from a little bit/mild to "moderately severe."  
Therefore, the competent medical evidence for the period 
prior to August 3, 1999, does not reflect that the veteran 
met or nearly approximated the criteria for a rating in 
excess of 60 percent for his service-connected low back 
disorder under Diagnostic Code 5293.  Consequently, he is not 
entitled to an effective date prior to August 3, 1999, for 
the assignment of a 60 percent rating.

With respect to the veteran's TDIU claim, the Board notes 
that the RO essentially found in the August 2001 rating 
decision that he was unemployable due to the low back 
disorder, and that he was entitled to an effective date from 
the time of the assignment of the 60 percent rating for this 
disability.  Moreover, the effective date for the 60 percent 
rating is also the date which he first satisfied the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§§ 3.340 and 4.16(a).  Once again resolving reasonable doubt 
in favor of the veteran, the Board finds that he is entitled 
to an effective date for his TDIU at least from the time of 
the August 3, 1999, assignment of a 60 percent rating for the 
service-connected low back disorder.

In addition to his service-connected low back disorder, the 
veteran is service-connected for a left knee disorder, 
evaluated as 10 percent disabling, and residuals burns of 
both hands, evaluated as noncompensable.  As the service-
connected low back disorder was evaluated as 40 percent 
disabling prior to August 3, 1999, his combined schedular 
rating was 50 percent.  38 C.F.R. § 4.25.  Thus, prior to 
August 3, 1999, he was not in receipt of a combined schedular 
rating which warranted consideration of TDIU under 38 C.F.R. 
§§ 3.340 and 4.16(a).

The Board further notes that the preponderance of the 
evidence is against a finding that the veteran was unable to 
obtain and/or maintain substantially gainful employment prior 
to August 3, 1999, due to his service-connected disabilities.  
Although he has been in receipt of SSA disability benefits 
since 1991, he indicated in those records that he was still 
working, and reported on his May 2001 VA Form 21-8940 that he 
continued to work until November 1995.  Granted, he indicated 
that he only worked part-time the last few years due to his 
disabilities.  However, the record does not indicate he 
contended prior to August 3, 1999, that he became too 
disabled to work due to his service-connected disabilities, 
nor has any competent medical evidence been submitted in 
support of such a finding.  Further, the SSA records indicate 
that that disability benefits were awarded for a combination 
of the service-connected low back and left knee disorders, as 
well as the nonservice-connected disabilities of the  right 
knee, both hips, and right shoulder.  In short, he was not 
awarded SSA disability benefits based solely upon his 
service-connected disabilities, nor does the evidence of 
record prior to August 3, 1999, reflect he retired solely due 
to his service-connected disabilities.  Therefore, the 
evidence does not support the assignment of an effective date 
earlier than August 3, 1999, for the assignment of TDIU based 
on the facts of this case.

For the reasons stated above, the Board finds that the 
veteran is entitled to an effective date no earlier than 
August 3, 1999, for the assignment of both the 60 percent 
rating for his service-connected low back disorder, and for 
the assignment of TDIU.


ORDER

Entitlement to an effective date no earlier than August 3, 
1999, for the assignment of a 60 percent rating for the 
veteran's service-connected low back disorder is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.

Entitlement to an effective date no earlier than August 3, 
1999, for the assignment of TDIU is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


